Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a phone communication with applicant’s representative Mr. Arman Khosraviani (Reg. No. 63270) on February 10/2021.

The application has been amended as follows: 

IN THE CLAIM

Claim 1:
Lines 1 and 2 of the limitation beginning with “the reverse fusion network…”:
Delete “layered”
Line 3 of the limitation beginning with “the reverse fusion network…”: 
Replace “two input features” with “two features, each input from one of two layers,”
Lines 2, 4 and 7 of the limitation beginning with “in the reverse fusion network…”:
Delete “layered”
Line 2 of the limitation beginning with “the weighted fusion network…”:
Delete “layered”

Claim 2: replace the claim with the following:
2. The refined segmentation system of the image shadow area according to claim 1, wherein said fusion of two features in sequence through the plurality of feature fusion layers further comprises:
upsampling the one of the two features from the deeper of the two layers by a set ratio;
fusing the upsampled feature with the other of the two features by feature stitching; and
obtaining a final fused feature through a convolutional layer.

Claim 8:
Line 2: replace “based” with “implemented”
Line 3: delete “steps”
Line 4: delete “step S10,”
Line 7: delete “step S20,”
Line 9: delete “obtained in step S10”
Line 10: delete “step S30,”


Claim 9: replace lines 1 and 2 with the following:
9.  A non-transitory, computer-readable medium storing a plurality of programs, wherein”

Claims 16, 17 and 19, respective line 2:
change “claim 12” to “claim 8” 

Allowable Subject Matter

Claims 1-20 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of independent claims 1 and 8-10:
the refined segmentation system of an image shadow area comprises a feature extraction network, a reverse fusion network and a weighted fusion network
the reverse fusion network comprises a plurality of layered reverse fusion branches
the weighted fusion network is configured to perform a weighted fusion on outputs of the plurality of layered reverse fusion branches to obtain a final segmentation result of the shadow area of the input image


For example, Jiang et al. (“InNet: Learning to Detect Shadows with Injection Network,” Eighth International Conference on Image Processing Theory, Tools and Applications, 7-10 Nov. 2018) discloses shadow segmentation based on a convolutional neural network comprising a branch of a plurality of convolutional layers (considered a feature extraction network) and a branch of a plurality of deconvolutional layers (considered a reverse fusion network) with each deconvolutional layer fusing inputs received from one convolutional layer and one deconvolutional layer, respectively.  See, for example: Fig. 2; Sect. III.A, the 3rd paragraph (“As shown by orange arrows in Fig. 2, the depth of features from convolutional layers are reduced to two and spatial size of features are cropped to the same as the features from the corresponding deconvolutional layers. Then these convolutional features, as indicated by the pink blocks in Fig. 2, are combined with deconvolutional features from early layers, as indicated by the green blocks in Fig. 2, by calculating the sum of feature values at corresponding position. That is, the details form convolutional layer are injected into i deconvolutional layer to produce a new feature map of i deconvolutional layer. Hence the details form current i + 1 convolutional layers will be utilized directly to increase the accuracy of shadow estimation”).  However, Jiang does not disclose nor suggest using more than one deconvolutional layer branch or a weighted fusion network to fuse outputs from the plurality of deconvolutional layer branches as required by claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moura et al. (US 2020/0118423)—[Fig. 4 and paragraphs 64 (“…in FIG. 4, network architecture 400 includes a convolution network 404, deconvolution network 408, hyperatrous feature combination 412, and LSTM layers 416”), 65 (“…In hyperatrous combination, atrous convolution is integrated into the convolution networks and the feature maps after the second max-pooling layer, and the atrous convolution layers are combined together into a deeper feature volume…Atrous convolution amounts to filter upsampling…back to the original image size”)]
Liang et al. (“Facial feature extraction method based on shallow and deep fusion CNN,” 13th International Conference on Natural Computation, Fuzzy Systems and Knowledge Discovery, 29-31 July 2017)—[Figs. 1, 2; Abstract (“…a facial feature extraction method based on Shallow and Deep Fusion Convolutional Neural Networks (SDFCNN).  Firstly, shallow features are extracted by employing parallel multiple convolutional layers of different scales. Then, the obtained features are fused with those extracted by a deeper layer. Finally, the results are further fused with features extracted by another deeper layer for 
Mohajerani et al. (“CPNet: A Context Preserver Convolutional Neural Network for Detecting Shadows in Single RGB Images,” IEEE 20th International Workshop on Multimedia Signal Processing, 29-31 Aug. 2018)
Khan et al. (“Automatic Feature Learning for Robust Shadow Detection,” IEEE Conference on Computer Vision and Pattern Recognition, 23-28 June 2014)
Kim et al. (“Convolutional Neural Network-Based Shadow Detection in Images Using Visible Light Camera Sensor,” Sensors (Basel), 18(4), 23 Mar. 2018)
Hosseinzadeh et al. (“Fast Shadow Detection from a Single Image Using a Patched Convolutional Neural Network,” IEEE/RSJ International Conference on Intelligent Robots and Systems, 1-5 Oct. 2018)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 10, 2021